Title: To Thomas Jefferson from James Barbour, 11 October 1808
From: Barbour, James
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Orange, Virginia, after 11 Oct. 1808
                     
                  
                  The office of Commissioner of loans having become vacant, by the death of the late Mr. John Page, Mr Mordecai Barbour, of the City of Richmond, wishes to obtain the appointment to that office. This Gentleman, independent of private considerations viz, a numerous and respectable Family, reduced by misfortune to embarrassment, has strong pretensions to the patronage of the Government. From the first moment, he was capable of military duty, he entered the army of the Revolution, and continued therein, till the termination of the war. He has been steady in those principles, to defend which he unsheathed his sword: and amidst the conflict of parties and vicissitude of opinion, he with every one of his name, has been the fast Friend of that System of politics, which the administration at present, has so long pursued, with equal honor to themselves and benefit to their Country. The integrity of this Gentleman’s heart, the soundness of his Judgment, his persevering industry, his Knowledge of business, together with his unexceptionable habits, conspire to render him as fit a person as can be found, to fill that office. 
                  I am with great respect your humble servant
                  
                     Js: Barbour 
                     
                  
               